Case 4:18-cv-00474-ALM Document 958 Filed 06/23/21 Page 1 of 4 PageID #: 65703




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 INNOVATION SCIENCES, LLC,

                Plaintiff,                              Civil Action No.4:18-cv-00474-ALM

        v.

 AMAZON.COM, INC., ET AL.,                              Hon. Amos L. Mazzant, III

                Defendants.


                                     NOTICE OF APPEAL

       Notice is hereby given that Plaintiff Innovation Sciences, LLC appeals to the United

States Court of Appeals for the Federal Circuit from all aspects of the following:

       1.       Rule 58 Judgment (DI 897) entered on February 26, 2021;

       2.       Memorandum Opinion and Order (DI 896) entered on February 26, 2021;

       3.       Order Denying Plaintiff’s Motions for Judgment as a Matter of Law (DI 857)

entered on September 4, 2020;

       4.       Jury Verdict (DI 853) entered on September 2, 2020;

       5.       Text Order overruling Innovation’s objections to admission of Timothy Shriver’s

testimony and exhibits related thereto entered on August 30, 2020;

       6.       Order Denying Plaintiff’s Rule 50(b) Motion for Judgment as a Matter of Law, or

Alternatively, Rule 59(a) Motion for a New Trial (DI 954) entered on May 24, 2021;

       7.       Order Granting-In-Part Defendants’ Motion to Tax Costs (DI 955) entered on

May 24, 2021;

       8.       Order Denying Plaintiff’s Motion in Limine Nos. 7, 10, 20, 27, 28, and 29 (DI

812) entered on August 20, 2020;
Case 4:18-cv-00474-ALM Document 958 Filed 06/23/21 Page 2 of 4 PageID #: 65704




        9.    Order Denying Plaintiff’s Motion for Sanctions (DI 790) entered on July 31,

2020;

        10.   Order Denying Plaintiff’s Motion to Exclude Opinions of David B. Johnson,

Ph.D. (DI 767) entered on July 22, 2020;

        11.   Order Denying Plaintiff’s Motion to Strike the Opening Expert Report of David

B. Johnson, Ph.D. (DI 765) entered on July 22, 2020;

        12.   Claim Construction Memorandum and Order (DI 229) entered on September 9,

2019;

        13.   The Court’s oral orders overruling Plaintiff’s objections to the jury instructions

(DI 885 at 201) entered on September 2, 2020;

        14.   The Court’s oral orders overruling Plaintiff’s objections to the admission and/or

presentation of videos allegedly showing or demonstrating a HAL system (DI 879 at 85-86)

entered on August 31, 2020; and

        15.   All other interlocutory decisions, rulings and/or orders pertinent or ancillary to the

above-identified judgments, orders and/or opinions.


Dated: June 23, 2021                         Respectfully submitted,

                                             /s/ Donald L. Jackson
                                             Donald L. Jackson
                                             VA Bar No. 42,882 (Admitted E.D. Tex.)
                                             James D. Berquist
                                             VA Bar No. 42,150 (Admitted E.D. Tex.)
                                             Gregory A. Krauss,
                                             VA Bar No. 84839 (Admitted E.D. Tex.)
                                             Alan A. Wright,
                                             VA Bar No. 46506 (Admitted E.D. Tex.)
                                             Walter D. Davis, Jr.
                                             VA Bar No. 48127 (Admitted E.D. Tex.)
                                             Aldo Noto
                                             VA Bar No. 31567 (Admitted E.D. Tex.)
                                             DAVIDSON BERQUIST JACKSON &

                                                2
Case 4:18-cv-00474-ALM Document 958 Filed 06/23/21 Page 3 of 4 PageID #: 65705




                                    GOWDEY LLP
                                    8300 Greensboro Dr., Suite 500
                                    McLean, Virginia 22102
                                    Tel.: (571) 765-7700
                                    Fax: (571) 765-7200
                                    djackson@davidsonberquist.com
                                    jay.berquist@davidsonberquist.com
                                    gkrauss@davidsonberquist.com
                                    awright@davidsonberquist.com
                                    wdavis@davidsonberquist.com

                                    Roger D. Sanders
                                    J. Michael Young
                                    SANDERS, MOTLEY, YOUNG, AND
                                    GALLARDO, PLLC
                                    111 S. Travis Street
                                    Sherman, Texas 75090
                                    Tel.: (903) 892-9133
                                    Fax: (903) 892-4302
                                    rsanders@somlaw.net
                                    myoung@somlaw.net

                                    Lisa B. Blue
                                    BARON & BLUE
                                    3300 Oak Lawn Ave., 3rd Floor
                                    Dallas, TX 75219
                                    Tel. 214-532-3102
                                    lblue@baronandblue.com

                                    Attorneys for Plaintiff Innovation Sciences, LLC




                                       3
Case 4:18-cv-00474-ALM Document 958 Filed 06/23/21 Page 4 of 4 PageID #: 65706




                               CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system per Local

Rule CV-5(a)(3).


DATED: June 23, 2021                                /s/ Donald L. Jackson
                                                    Donald L. Jackson




                                               4
